Per Curiam.
This appeal, from a judgment entered upon a jury’s verdict, and sentence to five years for burglary and larceny, challenges only the legal sufficiency of the evidence. At about 3 A.M. in the morning of December 11, an automobile with three persons in the front seat was observed by the police in an alley behind a clothing store. They saw that the rear seat was piled to the roof with clothing. The car sped away and the appellant either fell or jumped out and ran off. He was captured, but the others were not. It was shown that the clothing store had been broken into and garments valued at more than $100 had been stolen. The car was picked up in Washington, D.C., on the following day and identified. It belonged to the appellant’s mother. In the car were found tags identified as having been attached to the stolen garments. We think the evidence was sufficient. Cf. Tasco v. State, 223 Md. 503, 509, and Ponder v. State, 227 Md. 570, 572.

Judgment affirmed, with costs.